            Case 1:19-cv-05214-KPF Document 1 Filed 06/03/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MATTHEW SPRAGUE,

                               Plaintiff,                     Docket No. 1:19-cv-5214

        - against -                                           JURY TRIAL DEMANDED


 MAYWEATHER PROMOTIONS LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Matthew Sprague (“Sprague” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Mayweather Promotions LLC

(“Mayweather” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of boxer Gervonta Davis, owned and registered by Sprague, a

professional photographer. Accordingly, Sprague seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
              Case 1:19-cv-05214-KPF Document 1 Filed 06/03/19 Page 2 of 4




         4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

         5.      Sprague is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at 1408 Teal Lane, Frederick MD 21703.

         6.      Upon information and belief, Mayweather is a domestic limited liability company

with a place of business at 4616 West Sahara Avenue, Las Vegas, Nevada 89102. At all times

material hereto, Mayweather has created ads to promote the Davis v. Ruiz boxing match (the

“Ad”).

                                    STATEMENT OF FACTS

         A.      Background and Plaintiff’s Ownership of the Photograph

         7.      Sprague photographed boxer Gervonta Davis (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

         8.      Sprague is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

         9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-036-377.

         B.      Defendant’s Infringing Activities

         10.     Mayweather ran the Ad to promote the Davis v. Ruiz boxing match on February

9, 2019. The Ad featured the Photograph. A screenshot of the Ad with the Photograph is attached

hereto as Exhibit B.

         11.     Mayweather did not license the Photograph from Plaintiff for its Ad, nor did

Mayweather have Plaintiff’s permission or consent to publish the Photograph on its Ad.
            Case 1:19-cv-05214-KPF Document 1 Filed 06/03/19 Page 3 of 4




          12.   Mayweather has a history of using Sprague Photograph without permission. In

2017, Sprague filed a copyright infringement lawsuit against Mayweather in 2017 for using the

same Photograph in other Ads without Sprague’s permission.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          13.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.   Mayweather infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Ad. Mayweather is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Mayweather

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505
            Case 1:19-cv-05214-KPF Document 1 Filed 06/03/19 Page 4 of 4




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Mayweather be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 2, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com
                                                     Attorneys for Plaintiff Matthew Sprague
